EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Jianke Kang on 4/14/2021.

2) The claims have been amended as follows as agreed to via the interview cited above: 

1. (Currently Amended)  A lane change decision aid system (LCDAS) apparatus, comprising:
a sensor for sensing whether a target vehicle is in adjacent zones of a subject vehicle or whether the target vehicle is in a rear zone of the subject vehicle, 
a processor for determining an activation condition for determining whether an LCDAS function is active/inactive and a warning condition for determining whether a warning of the LCDAS function is issued/un-issued, based on whether the target vehicle is in the adjacentzones or whether the target vehicle is in the rear zone of the subject vehicle
a warning device for issuing the warning to a driver based on a determination result of the processor; and
a controller for controlling the sensor, the processor, and the warning device,
wherein the activation condition includes a turn signal light activation condition of activating the LCDAS function when the driver turns on a turn signal light, 
the processor determines that a right LCDAS function is inactivated and a left LCDAS function is activated when the driver turns on a left turn signal light, and
the processor suppresses a warning when the target vehicle enters the adjacent zones from a front direction. 
2. (Previously Presented)  The LCDAS apparatus of claim 1, wherein the activation condition further includes at least one of:
a continuous activation condition of activating the LCDAS function at all times when the subject vehicle starts;
a manual switch activation condition of allowing the driver to activate the LCDAS function using a switch operation; and
a subject vehicle speed activation condition of activating the LCDAS function when a speed of the subject vehicle is equal to or greater than a threshold speed value.
3. (Original)  The LCDAS apparatus of claim 2, wherein the warning condition includes at least one of:
a blind spot warning condition of issuing a blind spot warning when the target vehicle is located in the adjacent zones; and
a closing vehicle warning condition of issuing a closing vehicle warning when the target vehicle is located in the rear zone and when a maximum closing speed and a collision time of the target vehicle satisfy a preset condition.
4. (Original)  The LCDAS apparatus of claim 3, wherein the processor is additionally configured to determine a warning level evaluation condition for evaluating a warning level, and
the warning level evaluation condition includes at least one of:
a turn signal light evaluation condition determined as a high warning level when the driver turns on the turn signal light; and
a steering input evaluation condition determined as the high warning level when the driver manipulates a steering of the subject vehicle.
5. (Previously Presented)  The LCDAS apparatus of claim 2, wherein the warning condition includes a blind spot warning condition of issuing a blind spot warning when the target vehicle is located in the adjacent zones, and
the processor suppresses an issuing of the blind spot warning for a period when subject vehicle passes the target vehicle and the target vehicle enters the adjacent zones from the front direction.
6. (Original)  The LCDAS apparatus of claim 4, wherein the warning includes a visual warning and an audible warning at a low warning level, and
the warning includes a visual warning, an audible warning, and a haptic warning at the high warning level.
7. (Original)  The LCDAS apparatus of claim 3, wherein the controller outputs a speed control command controlling the speed of the subject vehicle or a steering control command controlling a steering of the subject vehicle, corresponding to an issuance of the blind spot warning or an issuance of the closing vehicle warning.
8. (Currently Amended)  The LCDAS apparatus of claim 3, wherein the processor additionally determines a lateral wind condition for issuing a lateral wind generation warning, and 
in the lateral wind condition, when the target vehicle is a compact vehicle, a closing speed of the target vehicle is a positive value, and the target vehicle is in the adjacent zones, the lateral wind generation warning is issued and the controller outputs a command for controlling a damping of the vehicle in response to the lateral wind generation warning.
9. (Currently Amended)  The LCDAS apparatus of claim 3, wherein the processor additionally determines a lateral wind condition for issuing a lateral wind generation warning, and 
in the lateral wind condition, when the target vehicle is a large vehicle, a closing speed of the target vehicle is a positive value, and the target vehicle is in the rear zone, the lateral wind generation warning is issued and the controller outputs a command for controlling a height of the vehicle to be lowered in response to the lateral wind generation warning. 
10. (Original)  The LCDAS apparatus of claim 9, wherein in the lateral wind condition, when the target vehicle is the large vehicle, the closing speed of the target vehicle is the positive value, and the target vehicle is in the adjacent zones, the lateral wind generation warning is issued and the controller outputs the command for controlling the damping of the vehicle in response to the lateral wind generation warning.
11. (Original)  The LCDAS apparatus of claim 10, wherein the large vehicle is any one of a bus, a truck, and a trailer.

12. (Currently Amended)  A lane change decision aid system (LCDAS) control method, comprising steps of:
sensing, by a sensor, whether a target vehicle is in adjacent zones of a subject vehicle or whether the target vehicle is in a rear zone of the subject vehicle, 
determining, by a processor, an activation condition for determining whether an LCDAS function is active/inactive, based on whether the target vehicle is in the adjacent zones or whether the target vehicle is in the rear zone of the subject vehicle
determining, by the processor, a warning condition for determining whether the warning of the LCDAS function is issued/un-issued based on the sensing result of the sensor; and
issuing, by a warning device, a warning to a driver based on a determination result of the processor,
wherein the activation condition includes a turn signal light activation condition of activating the LCDAS function when the driver turns on a turn signal light, 
the determining the activation condition comprises determining that a right LCDAS function is inactivated and a left LCDAS function is activated when the driver turns on a left turn signal light, and
the method further includes suppressing a warning when the target vehicle enters the adjacent zones from a front direction.

13. (Previously Presented)  The LCDAS control method of claim 12, wherein the activation condition further includes at least one of:
a continuous activation condition of activating the LCDAS function at all times when the subject vehicle starts;
a manual switch activation condition of allowing the driver to activate the LCDAS function using a switch operation; and
a subject vehicle speed activation condition of activating the LCDAS function when a speed of the subject vehicle is equal to or greater than a threshold speed value.
14. (Original)  The LCDAS control method of claim 13, wherein the warning condition includes at least one of:
a blind spot warning condition of issuing a blind spot warning when the target vehicle is located in the adjacent zones; and
a closing vehicle warning condition of issuing a closing vehicle warning when the target vehicle is located in the rear zone and when a maximum closing speed and a collision time of the target vehicle satisfy a preset condition.
15. (Original)  The LCDAS control method of claim 14, further comprising a step of:
determining a warning level evaluation condition for evaluating a warning level, 
wherein the warning level evaluation condition includes at least one of:  
a turn signal light evaluation condition determined as a high warning level when the driver turns on the turn signal light; and
a steering input evaluation condition determined as the high warning level when the driver manipulates a steering of the subject vehicle.
16. (Original)  The LCDAS control method of claim 15, wherein the step of issuing a warning includes:
issuing a visual warning at a low warning level; and
issuing a visual warning, an audible warning, and a haptic warning at a high warning level.
17. (Original)  The LCDAS control method of claim 14, further comprising a step of:
outputting a command controlling the speed of the subject vehicle or the steering of the subject vehicle, corresponding to an issuance of the blind spot warning or an issuance of the closing vehicle warning.
18. (Currently Amended)  The LCDAS control method of claim 14, further comprising a step of: 
determining a lateral wind condition for issuing a lateral wind generation warning, 
wherein in the lateral wind condition, when the target vehicle is a compact vehicle, a closing speed of the target vehicle is a positive value, and the target vehicle is in the adjacent zones, the lateral wind generation warning is issued and a command for controlling a damping of the vehicle in response to the lateral wind generation warning is output.
19. (Currently Amended)  The LCDAS control method of claim 14, further comprising a step of:
determining a lateral wind condition for issuing a lateral wind generation warning, 
wherein in the lateral wind condition, when the target vehicle is a large vehicle, a closing speed of the target vehicle is a positive value, and the target vehicle is in the rear zone, the lateral wind generation warning is issued and a command for controlling a height of the vehicle to be lowered in response to the lateral wind generation warning is output.
20. (Original)  The LCDAS control method of claim 19, wherein in the warning condition, when the target vehicle is the large vehicle, the closing speed of the target vehicle is the positive value, and the target vehicle is in the adjacent zones, the lateral wind generation warning is issued and a command for controlling a damping of the vehicle in response to the lateral wind generation warning is output.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Oh whose telephone number is (571)270-5912.  The examiner can normally be reached on Monday-Thursday, 9:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY Y OH/Primary Examiner, Art Unit 3666